Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered September 28, 1999, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 23A to 5V2 years, unanimously affirmed.
The court properly exercised its discretion in imposing a prison sentence pursuant to defendant’s plea bargain after defendant was rejected by a drug program. We perceive no basis for a reduction of sentence. Concur — Nardelli, J.P., Buckley, Ellerin, Rubin and Friedman, JJ.